11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT

Julie McLeod, individually and as            * From the 104th District Court
independent executor of the Estate             of Taylor County,
of Barry McLeod,                               Trial Court No. 27260-B.

Vs. No. 11-20-00076-CV                       * April 28, 2022

Wanda McLeod, individually and               * Opinion by Bailey, C.J.
derivatively on behalf of McLeod               (Panel consists of: Bailey, C.J.,
Property Development, LLC, and                Trotter, J., and Williams, J.)
Michel Manfredonia,

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s judgment to the extent that it imposed a constructive
trust on Julie McLeod as the executor of the Estate of Barry McLeod, and we render
judgment that Wanda McLeod take nothing on her request to impose a constructive
trust as a remedy. In all other respects, we affirm the trial court’s judgment. The
costs incurred by reason of this appeal are taxed 70% against Julie McLeod,
individually and as independent executor of the Estate of Barry McLeod, and taxed
30% against Wanda McLeod, individually and derivatively on behalf of McLeod
Property Development, LLC.